DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on 5/9/2022.
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant's claim for priority based on parent patent US 11,327,643 B2 which claims priority based on parent patent US 10,489,041 with an effective filing date of 2/21/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2022 has been considered by the examiner.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Claim 1 last line in the claim limitations recite in part “vacated based on the repositioning of the set of elements” this should be --vacated based on the repositioning of the set of user interface elements-- as otherwise there is insufficient antecedent basis of this claim limitation.
Claim 8 last line in the claim limitations recite in part “vacated based on the repositioning of the set of elements” this should be --vacated based on the repositioning of the set of user interface elements-- as otherwise there is insufficient antecedent basis of this claim limitation.
Claim 15 last line in the claim limitations recite in part “vacated based on the repositioning of the set of elements” this should be --vacated based on the repositioning of the set of user interface elements-- as otherwise there is insufficient antecedent basis of this claim limitation.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-9 and 14-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of Patent No. US 11,327,643 B1 (hereinafter Patent’643).

Regarding claims 1-2, 7-9 and 14-16 in the table below, the left side contain claims 1-2, 7-9 and 14-16 in the instant application while the right side contains portions of claims 1, 4, 6, 8, 11, 13, 15 and 20 of Patent ‘643:
17/662,468 (Instant Application)
US 11,327,643 B1 (Patent ‘643)
(Claim 1) A method, comprising:





repositioning, by a device and based on receiving data identifying a new user interface element and using a rule-based user interface layout rearrangement, a set of user interface elements associated with a user interface, wherein the repositioning includes:

repositioning a first user interface element, of the set of user interface elements, by an amount associated with a dimension of the new user interface element, and

repositioning, based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a second user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the second user interface element, 

wherein the second user interface element is located outside a border of the first user interface element; and

inserting, by the device, the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the set of elements.  
(Claim 1) A method, comprising:



receiving, by a device, data identifying a new user interface element to be inserted into a user interface including a set of user interface elements using a rule-based user interface layout rearrangement;
repositioning, by the device and based on receiving the data identifying the new user interface element and using the rule-based user interface layout rearrangement, 

a first user interface element, of the set of user interface elements, by an amount corresponding to a size of the new user interface element;
…
repositioning, by the device and based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a third user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the third user interface element,

wherein the third user interface element is located outside the border of the first user interface element;

inserting, by the device, the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the first user interface element, the second user interface element, and the third user interface element; and
…

(Claim 2) The method of claim 1, further comprising: 



determining the relative positioning characteristic based on traversing a document object model (DOM) tree.  
(Claim 6) The method of claim 1, further comprising:

traversing a document object model (DOM) associated with the user interface to identify:
…
the relative positioning characteristic associated with the third user interface element.
(Claim 7) The method of claim 1, 



wherein the data identifying a new user interface element is associated with a browser extension.  

(Claim 4) The method of claim 1, wherein the user interface comprises a website interface; and
wherein inserting the new user interface element comprises:
inserting, via a browser extension associated with a web browser application, the new user interface element into the website interface.
(Claim 8) A device, comprising: 
one or more memories; and 
one or more processors, coupled to the one or more memories, configured to:



reposition, based on receiving data identifying a new user interface element and using a rule-based user interface layout rearrangement, a set of user interface elements associated with a user interface, wherein the one or more processors, to reposition the set of user interface elements, are configured to: 
reposition a first user interface element, of the set of user interface elements, by an amount associated with a dimension of the new user interface element, and


reposition, based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a second user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the second user interface element, 

wherein the second user interface element is located outside a border of the first user interface element; and

insert the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the set of elements.  
(Claim 8) A device, comprising:one or more memories; andone or more processors communicatively coupled to the one or more memories, configured to:

receive data identifying a new user interface element to be inserted into a user interface including a set of user interface elements using a rule-based user interface layout rearrangement technique;
reposition, based on receiving the data identifying the new user interface element and using the rule-based user interface layout rearrangement technique, a first user interface element, of the set of user interface elements, by an amount corresponding to a size of the new user interface element;
…
reposition a third user interface element, of the set of user interface elements, relative to the first user interface element based on a rule-based user interface layout rearrangement technique, and based on a relative positioning characteristic associated with the third user interface element,


wherein the third user interface element is located outside the border of the first user interface element;

insert the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the first user interface element, the second user interface element, and the third user interface element; and
…
(Claim 9) The device of claim 8, wherein the one or more processors are further configured to: 



determine the relative positioning characteristic based on traversing a document object model (DOM) tree.  
(Claim 13) The device of claim 8, wherein the one or more processors are further configured to:

traverse a document object model (DOM) associated with the user interface to identify:
…
the relative positioning characteristic associated with the third user interface element.
(Claim 14) The device of claim 8, 



wherein the data identifying a new user interface element is associated with a browser extension.
(Claim 11) The device of claim 8, wherein the user interface comprises a website interface; and
wherein the one or more processors, when inserting the new user interface element, are configured to:
insert, via a browser extension associated with a web browser application, the new user interface element into the website interface.
(Claim 15) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a device, cause the device to:

reposition, based on receiving data identifying a new user interface element and using a rule-based user interface layout rearrangement, a set of user interface elements associated with a user interface, wherein the one or more instructions, that cause the one or more processors to reposition the set of user interface elements, cause the one or more processors to: 
reposition a first user interface element, of the set of user interface elements, by an amount associated with a dimension of the new user interface element, and

reposition, based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a second user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the second user interface element, 

wherein the second user interface element is located outside a border of the first user interface element; and


insert the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the set of elements.  
(Claim 15) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:



receive data identifying a new user interface element to be inserted into a user interface including a set of user interface elements using a rule-based interface layout rearrangement technique;
reposition, based on receiving the data identifying the new user interface element and using the rule-based interface layout rearrangement technique, a first user interface element, of the set of user interface elements, by an amount corresponding to a size of the new user interface element;
…
reposition, based on repositioning the first user interface element and using the rule-based interface layout rearrangement technique, a third user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the third user interface element,


wherein the third user interface element is located outside the border of the first user interface element;


insert the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the first user interface element, the second user interface element, and the third user interface element; and
…
(Claim 16) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: 




determine the relative positioning characteristic based on traversing a document object model (DOM) tree.  
(Claim 20) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:

traverse a document object model (DOM) associated with the user interface to identify:
…
the relative positioning characteristic associated with the third user interface element.

Regarding claims 1, 8 and 15 of the Instant Application, these claims limitations recite in part “repositioning a first user interface element, of the set of user interface elements, by an amount associated with a dimension of the new user interface element” which are obvious in view of claim limitations “repositioning, by the device and based on receiving the data identifying the new user interface element and using the rule-based user interface layout rearrangement, a first user interface element, of the set of user interface elements, by an amount corresponding to a size of the new user interface element” of claims 1, 8 and 15 of Patent ‘643 because one of ordinary skill in the art would recognize that a “size” is a “dimension”.  Further, claims 1, 8 and 15 of the Instant Application recites claim limitations “a second user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the second user interface element, wherein the second user interface element is located outside a border of the first user interface element; and inserting, by the device, the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the set of elements” which are obvious in view of claim limitations “a third user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the third user interface element, wherein the third user interface element is located outside the border of the first user interface element” of claims 1, 8 and 15 of Patent ‘643 because the “third user interface element” recited is equivalent to “second user interface element” of the Instant Application and “the first user interface element, the second user interface element, and the third user interface element” referred to in claims 1, 8 and 15 of Patent ‘643 anticipates “the set of elements” of the Instant Application. 
Regarding claims 7 and 14 of the Instant Application, these claims limitations recite in part “the data identifying a new user interface element” which are obvious in view of claim limitations “inserting the new user interface element” of claims 4 and 11 of Patent ‘643 because one of ordinary skill in the art would recognize that inserting the new user interface element is an event that equates to “the data identifying a new user interface element”.
Therefore, claims 1-2, 7-9 and 14-16 of the Instant Application are obvious in light of claims 1, 4, 6, 8, 11, 13, 15 and 20 of Patent ‘643.

Claims 5, 12 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 10 and 17 of Patent’643 in view of Colton et al. (hereinafter Colton), US 8,719,451 B1.

Regarding claims 5, 12 and 19 in the table below, the left side contain claims 5, 12 and 19 in the instant application while the right side contains portions of claims 3, 10 and 17 of Patent ‘643:
17/662,468 (Instant Application)
US 11,327,643 B1 (Patent ‘643)
(Claim 5) The method of claim 1, further comprising: 

monitoring a document object model (DOM) associated with altering the set of user interface elements; and 







repositioning the set of user interface elements based on detecting an alteration to the DOM.    
(Claim 3) The method of claim 1, further comprising:

monitoring a document object model (DOM) associated with the user interface; and wherein receiving the data identifying the new user interface element comprises: receiving, based on monitoring the DOM, data indicating an alteration of the DOM, the data indicating the alteration of the DOM specifying the new user interface element.

(Colton)
(Claim 12) The device of claim 8, wherein the one or more processors are further configured to: 

monitor a document object model (DOM) associated with altering the set of user interface elements; and 









reposition the set of user interface elements based on detecting an alteration to the DOM.
(Claim 10) The device of claim 8, wherein the one or more processors are further configured to:

monitor a document object model (DOM) associated with the user interface; and
wherein the one or more processors, when receiving the data identifying the new user interface element, are configured to: receive, based on monitoring the DOM, data indicating an alteration of the DOM,
the data indicating the alteration of the DOM specifying the new user interface element.

(Colton)
(Claim 19) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: 


monitor a document object model (DOM) associated with altering the set of user interface elements; and 











reposition the set of user interface elements based on detecting an alteration to the DOM.  
(Claim 17) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:

monitor a document object model (DOM) associated with the user interface; and
wherein the one or more instructions, that cause the one or more processors to receive the data identifying the new user interface element, cause the one or more processors to: receive, based on monitoring the DOM, data indicating an alteration of the DOM,
the data indicating the alteration of the DOM specifying the new user interface element.

(Colton)

In the same field of endeavor of processing user interface elements of web applications, Colton suggests reposition a set of user interface elements based on detecting an alteration to a DOM (6:16-19 The manipulating the plurality of elements of the Document Object Model of the web-page step alternatively includes repositioning at least one of the plurality of elements of the Document Object Model of the Web page, 6:51-56 means for manipulating the plurality of elements of the Document Object Model of the Web-page to create a Web-page with a manipulated Document Object Model, and means for transmitting the Web-page with the manipulated Document Object Model to the client-side over the network; this suggests the client-side receives the manipulated Document Object Model (detecting an alteration to a DOM) and processes to display a Web-page with the manipulated DOM and repositioning at least one of the plurality of elements of the web-page (and repositioning a set of user interface elements based on)).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reposition a set of user interface elements based on detecting an alteration to a DOM as suggested by Colton such that a client receiving manipulated DOM will display a webpage with repositioned plurality of elements to teach reposition the set of user interface elements based on detecting an alteration to the DOM.  Doing so would be desirable to provide on-the-fly manipulation of a document object model to offer complete interactions which are the hallmark of rich web sites and applications (Colton 5:10-13).
Therefore, Claims 5, 12 and 19 of the Instant Application are obvious in light of claims 3, 10 and 17 of Patent’643 in view of Colton.

Claims 1, 5, 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 9 and 15 of Patent No. US 10,489,041 B1 (hereinafter Patent’041) in view of Dyar et al. (hereinafter Dyar), US 2016/0092084 A1.

Dyar was disclosed in an IDS dated 5/9/2022.

Regarding claims 1, 5, 8 and 15 in the table below, the left side contain claims 1, 5, 8 and 15 in the instant application while the right side contains portions of claims 1, 6, 9 and 15 of Patent‘041:
17/662,468 (Instant Application)
US 10,489,041 B1 (Patent ‘041)
(Claim 1) A method, comprising:






repositioning, by a device and based on receiving data identifying a new user interface element and using a rule-based user interface layout rearrangement, a set of user interface elements associated with a user interface, wherein the repositioning includes:




repositioning a first user interface element, of the set of user interface elements, by an amount associated with a dimension of the new user interface element, and


repositioning, based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a second user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the second user interface element, 
wherein the second user interface element is located outside a border of the first user interface element; and

inserting, by the device, the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the set of elements.  
(Claim 1) A method, comprising: 

receiving, by a device, 
a request to alter a layout of 
to insert a new user interface element into the user interface at a particular location in the user interface;
identifying, by the device, characteristics of the set of user interface elements based on receiving the request to alter the layout,
…
(Dyar)
repositioning, by the device, the set of user interface elements based on the characteristics of the set of user interface elements, wherein the repositioning comprises: 
repositioning, by the device, the one or more second user interface elements by an amount corresponding to a size of the new user interface element;

…
repositioning, by the device, the first subset of the set of user interface elements to maintain the relative position in the user interface; 
identifying, by the device and based on the characteristics, a first subset of the set of user interface elements associated with a relative position in the user interface and
(Dyar)



inserting, by the device, the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the set of user interface elements; and
…
(Claim 5) The method of claim 1, further comprising: 

monitoring a document object model (DOM) associated with altering the set of user interface elements; and 


repositioning the set of user interface elements based on detecting an alteration to the DOM.    
(Claim 6) The method of claim 1, further comprising: 

monitoring a document object model (DOM) associated with altering the set of user interface elements; detecting an alteration to the DOM based on monitoring the DOM; and 

altering the layout based on detecting the alteration to the DOM.  
(Claim 8) A device, comprising: 
one or more memories; and 
one or more processors, coupled to the one or more memories, configured to:


reposition, based on receiving data identifying a new user interface element and using a rule-based user interface layout rearrangement, a set of user interface elements associated with a user interface, wherein the one or more processors, to reposition the set of user interface elements, are configured to: 
reposition a first user interface element, of the set of user interface elements, by an amount associated with a dimension of the new user interface element, and


reposition, based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a second user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the second user interface element, 
wherein the second user interface element is located outside a border of the first user interface element; and

insert the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the set of elements.  
(Claim 9) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:


receive a request to alter a layout of 
to insert a new user interface element into the user interface at a particular location in the user interface:
identify characteristics of the set of user interface elements in the user interface
…
(Dyar)
reposition based on the characteristics, a first user interface element, of the set of user interface elements, by an amount corresponding to a size of the new user interface element,
…
reposition, based on the characteristics, a third user interface element, of the set of user interface elements, relative to the first user interface element, wherein the third user interface element is associated with a relative positioning characteristic:
(Dyar)





insert the new user interface element into the user interface in a portion of the user interface vacated in connection with repositioning at least one of the first user interface element, the second user interface element, or the third user interface element; and
…
(Claim 15) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a device, cause the device to:


reposition, based on receiving data identifying a new user interface element and using a rule-based user interface layout rearrangement, a set of user interface elements associated with a user interface, wherein the one or more instructions, that cause the one or more processors to reposition the set of user interface elements, cause the one or more processors to: 
reposition a first user interface element, of the set of user interface elements, by an amount associated with a dimension of the new user interface element, and

reposition, based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a second user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the second user interface element, 
wherein the second user interface element is located outside a border of the first user interface element; and


insert the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the set of elements.  
(Claim 15) A non-transitory computer-readable medium storing instructions, the instructions comprising:

one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:

receive a request to alter a layout of 
to insert a new user interface element into the user interface at a particular location in the user interface;
a set of user interface elements in a user interface for display on a display
identify characteristics of the set of user interface elements,
…
(Dyar)
reposition, based on the characteristics, the first user interface element, by an amount corresponding to a size of the new user interface element,
…
reposition, based on the characteristics, a third user interface element, of the set of user interface elements, relative to the first user interface element,
wherein the third user interface element is associated with a relative positioning characteristic;
(Dyar)






insert the new user interface element into the user interface in a portion of the user interface vacated in connection with repositioning at least one of the first user interface element, the second user interface element, or the third user interface element; and
…

In the same field of endeavor of layout system and processes for user interface elements of web applications, Dyar teaches repositioning, based on receiving data identifying a new user interface element and using a rule-based user interface layout rearrangement, a set of user interface elements associated with a user interface ([0023] a visual analyzer system can present one or more visualizations to a user via a visual analyzer application presented by a web browser, e.g. on a mobile device, [0056] FIG. 3 illustrates example process 300 for generating an updated layout of visualizations upon an insertion of a new visualization…process 300 can be performed by one or more computing devices including a client device, [0058] At block 304, process 300 can receive an indication to add a visualization into the layout container. The indication can include an edge specified by the user. In some embodiments, an indication to add a visualization can be received when a user has selected one or more dimensions of data (e.g., from a data elements pane of the visual analyzer application). In certain embodiments, the user may drag an icon representing a data visualization representing the one or more dimensions of data and drop the icon into a particular region within the canvas layout. The particular region may be an edge of a visualization, an edge of the layout container, or a shared edge between visualizations, [0074] Some embodiments may provide a set of rules for a new visualization to be inserted into a region of the canvas layout, [0081] Some embodiments may add a new visualization to a shared edge of visualizations. FIGS. 7A and 7B illustrate the adjustment of visualizations upon insertion of a new visualization into a shared edge in accordance with some embodiments. When inserting a new visualization into a shared edge, some embodiments may determine a fixed dimension and a shared dimension of the new visualization based on a set of rules (e.g., rules 114 from FIG. 1), [0082] In FIG. 7A, a new viz icon is shown to be added to the shared edge of visualizations V1 and V2. The edge specified by the user as the region to add the new visualization is highlighted. The fixed dimension of the new visualization can be the full length of the edge. The shared dimension of the new visualization can be determined by finding the shortest perpendicular edge(s) intersected by the insertion edge, using the perpendicular edge(s) and the insertion edge to create a box, and using all views (also referred to as visualizations and vizs) that intersect insertion box in the perpendicular intersection calculation, [0083] As shown in FIG. 7B, a new viz V5 is added to the vertical edge separating viz V1 and viz V2. Some embodiments determine the maximum number of visualizations intersected by a horizontal line, which is 2 in this instance. The horizontal edge separating V1 and V2 from V3 and V4 are used to form the insertion box. The affected views in this instance are V1 and V2. V5.width can be (V1.width+V2.width)/3 and V5.height can be the insertion bar height, according to the rules specified for inserting a new visualization into a shared edge. Upon determining the dimensions of the new visualization and the dimensions of the pre-existing visualizations, a new GUI including all of the modified visualizations may be rendered and displayed to the user of the visual analyzer application, as shown in FIG. 7B; thus in FIG. 7B the set of visualizations V1 and V2 (a set of user interface elements) within the GUI (associated with a user interface) displayed to the user of the visual analyzer application on a client device (by a device) are repositioned (repositioning) from FIG. 7A based on a user dragging an new viz icon representing a data visualization and dropping the new viz icon for (and based on receiving data identifying) a new viz V5 (a new user interface element) into a shared edge between visualizations V1 and V2 within the canvas layout and a set of rules 114 in FIG. 1 that determine a fixed dimension and a shared dimension of the new visualization for generating an updated layout of visualizations upon an insertion of a new visualization (and using a rule-based user interface layout rearrangement)).  Dyar further teaches repositioning, based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a second user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the second user interface element ([0056] FIG. 3 illustrates example process 300 for generating an updated layout of visualizations upon an insertion of a new visualization…process 300 can be performed by one or more computing devices including a client device, [0058] At block 304, process 300 can receive an indication to add a visualization into the layout container. The indication can include an edge specified by the user. In some embodiments, an indication to add a visualization can be received when a user has selected one or more dimensions of data (e.g., from a data elements pane of the visual analyzer application). In certain embodiments, the user may drag an icon representing a data visualization representing the one or more dimensions of data and drop the icon into a particular region within the canvas layout. The particular region may be an edge of a visualization, an edge of the layout container, or a shared edge between visualizations, [0074] Some embodiments may provide a set of rules for a new visualization to be inserted into a region of the canvas layout, [0081] Some embodiments may add a new visualization to a shared edge of visualizations. FIGS. 7A and 7B illustrate the adjustment of visualizations upon insertion of a new visualization into a shared edge in accordance with some embodiments. When inserting a new visualization into a shared edge, some embodiments may determine a fixed dimension and a shared dimension of the new visualization based on a set of rules (e.g., rules 114 from FIG. 1), [0082] In FIG. 7A, a new viz icon is shown to be added to the shared edge of visualizations V1 and V2. The edge specified by the user as the region to add the new visualization is highlighted. The fixed dimension of the new visualization can be the full length of the edge. The shared dimension of the new visualization can be determined by finding the shortest perpendicular edge(s) intersected by the insertion edge, using the perpendicular edge(s) and the insertion edge to create a box, and using all views (also referred to as visualizations and vizs) that intersect insertion box in the perpendicular intersection calculation, [0083] As shown in FIG. 7B, a new viz V5 is added to the vertical edge separating viz V1 and viz V2. Some embodiments determine the maximum number of visualizations intersected by a horizontal line, which is 2 in this instance. The horizontal edge separating V1 and V2 from V3 and V4 are used to form the insertion box. The affected views in this instance are V1 and V2. V5.width can be (V1.width+V2.width)/3 and V5.height can be the insertion bar height, according to the rules specified for inserting a new visualization into a shared edge. Upon determining the dimensions of the new visualization and the dimensions of the pre-existing visualizations, a new GUI including all of the modified visualizations may be rendered and displayed to the user of the visual analyzer application, as shown in FIG. 7B; thus in FIG. 7B when viz V1 is repositioned (based on repositioning the first user interface element) from FIG. 7A based on a set of rules 114 in FIG. 1 that determine a fixed dimension and a shared dimension of the new visualization for generating an updated layout of visualizations upon an insertion of a new visualization into a shared edge between visualizations V1 and V2 within the canvas layout (and using the rule-based user interface layout rearrangement) the viz V2 is also repositioned (repositioning a second user interface element of the set of user interface elements) wherein the viz V2 repositioned has the width of (V1.width+V2.width)/3 that is shared with the repositioned viz V1 (relative to the first user interface element) based on viz V2 sharing (associated with the second user interface element) the insertion edge selected with viz V1 and thus used to calculate the shared width dimension of the new visualization (based on a relative positioning characteristic)), wherein the second user interface element is located outside a border of the first user interface element (FIG. 7A and FIG. 7B [0083] viz V2 is located outside the borders of viz V1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate repositioning, based on receiving data identifying a new user interface element and using a rule-based user interface layout rearrangement; and repositioning, based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a second user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the second user interface element, wherein the second user interface element is located outside a border of the first user interface element.  Doing so would be desirable to allow a user to modify and present various components in a canvas layout in a manner that is non-intrusive and pleasing (Dyar [0002]).
Therefore, Claims 1, 5, 8 and 15 of the Instant Application are obvious in light of claims 1, 6, 9 and 15 of Patent’041 in view of Dyar.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyar et al. (hereinafter Dyar), US 2016/0092084 A1.

Dyar was disclosed in an IDS dated 5/9/2022.

Regarding independent claim 1, Dyar discloses a method ([0056] FIG. 3 illustrates example process 300 (a method) for generating an updated layout of visualizations upon an insertion of a new visualization), comprising:
repositioning, by a device and based on receiving data identifying a new user interface element and using a rule-based user interface layout arrangement, a set of user interface elements associated with a user interface ([0023] a visual analyzer system can present one or more visualizations to a user via a visual analyzer application presented by a web browser, e.g. on a mobile device, [0056] FIG. 3 illustrates example process 300 for generating an updated layout of visualizations upon an insertion of a new visualization…process 300 can be performed by one or more computing devices including a client device, [0058] At block 304, process 300 can receive an indication to add a visualization into the layout container. The indication can include an edge specified by the user. In some embodiments, an indication to add a visualization can be received when a user has selected one or more dimensions of data (e.g., from a data elements pane of the visual analyzer application). In certain embodiments, the user may drag an icon representing a data visualization representing the one or more dimensions of data and drop the icon into a particular region within the canvas layout. The particular region may be an edge of a visualization, an edge of the layout container, or a shared edge between visualizations, [0074] Some embodiments may provide a set of rules for a new visualization to be inserted into a region of the canvas layout, [0081] Some embodiments may add a new visualization to a shared edge of visualizations. FIGS. 7A and 7B illustrate the adjustment of visualizations upon insertion of a new visualization into a shared edge in accordance with some embodiments. When inserting a new visualization into a shared edge, some embodiments may determine a fixed dimension and a shared dimension of the new visualization based on a set of rules (e.g., rules 114 from FIG. 1), [0082] In FIG. 7A, a new viz icon is shown to be added to the shared edge of visualizations V1 and V2. The edge specified by the user as the region to add the new visualization is highlighted. The fixed dimension of the new visualization can be the full length of the edge. The shared dimension of the new visualization can be determined by finding the shortest perpendicular edge(s) intersected by the insertion edge, using the perpendicular edge(s) and the insertion edge to create a box, and using all views (also referred to as visualizations and vizs) that intersect insertion box in the perpendicular intersection calculation, [0083] As shown in FIG. 7B, a new viz V5 is added to the vertical edge separating viz V1 and viz V2. Some embodiments determine the maximum number of visualizations intersected by a horizontal line, which is 2 in this instance. The horizontal edge separating V1 and V2 from V3 and V4 are used to form the insertion box. The affected views in this instance are V1 and V2. V5.width can be (V1.width+V2.width)/3 and V5.height can be the insertion bar height, according to the rules specified for inserting a new visualization into a shared edge. Upon determining the dimensions of the new visualization and the dimensions of the pre-existing visualizations, a new GUI including all of the modified visualizations may be rendered and displayed to the user of the visual analyzer application, as shown in FIG. 7B; thus in FIG. 7B the set of visualizations V1 and V2 (a set of user interface elements) within the GUI (associated with a user interface) displayed to the user of the visual analyzer application on a client device (by a device) are repositioned (repositioning) from FIG. 7A based on a user dragging an new viz icon representing a data visualization and dropping the new viz icon for (and based on receiving data identifying) a new viz V5 (a new user interface element) into a shared edge between visualizations V1 and V2 within the canvas layout and a set of rules 114 in FIG. 1 that determine a fixed dimension and a shared dimension of the new visualization for generating an updated layout of visualizations upon an insertion of a new visualization (and using a rule-based user interface layout rearrangement)),
wherein the repositioning includes: 
repositioning a first user interface element, of the set of user interface elements, by an amount associated with a dimension of the new user interface element ([0083] As shown in FIG. 7B, a new viz V5 is added to the vertical edge separating viz V1 and viz V2. Some embodiments determine the maximum number of visualizations intersected by a horizontal line, which is 2 in this instance. The horizontal edge separating V1 and V2 from V3 and V4 are used to form the insertion box. The affected views in this instance are V1 and V2. V5.width can be (V1.width+V2.width)/3 and V5.height can be the insertion bar height, according to the rules specified for inserting a new visualization into a shared edge. Upon determining the dimensions of the new visualization and the dimensions of the pre-existing visualizations, a new GUI including all of the modified visualizations may be rendered and displayed to the user of the visual analyzer application, as shown in FIG. 7B; thus in FIG. 7B the repositioned visualizations V1 and V2 compared with FIG. 7A (wherein the repositioning of the set of user interface elements) includes repositioning of V1 (includes a first user interface element) by V1’s width updated to (V1.width+V2.width)/3 (by an amount) equal to V5.width of the new viz V5 added (associated with a dimension of the new user interface element)), and
repositioning, based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a second user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the second user interface element ([0056] FIG. 3 illustrates example process 300 for generating an updated layout of visualizations upon an insertion of a new visualization…process 300 can be performed by one or more computing devices including a client device, [0058] At block 304, process 300 can receive an indication to add a visualization into the layout container. The indication can include an edge specified by the user. In some embodiments, an indication to add a visualization can be received when a user has selected one or more dimensions of data (e.g., from a data elements pane of the visual analyzer application). In certain embodiments, the user may drag an icon representing a data visualization representing the one or more dimensions of data and drop the icon into a particular region within the canvas layout. The particular region may be an edge of a visualization, an edge of the layout container, or a shared edge between visualizations, [0074] Some embodiments may provide a set of rules for a new visualization to be inserted into a region of the canvas layout, [0081] Some embodiments may add a new visualization to a shared edge of visualizations. FIGS. 7A and 7B illustrate the adjustment of visualizations upon insertion of a new visualization into a shared edge in accordance with some embodiments. When inserting a new visualization into a shared edge, some embodiments may determine a fixed dimension and a shared dimension of the new visualization based on a set of rules (e.g., rules 114 from FIG. 1), [0082] In FIG. 7A, a new viz icon is shown to be added to the shared edge of visualizations V1 and V2. The edge specified by the user as the region to add the new visualization is highlighted. The fixed dimension of the new visualization can be the full length of the edge. The shared dimension of the new visualization can be determined by finding the shortest perpendicular edge(s) intersected by the insertion edge, using the perpendicular edge(s) and the insertion edge to create a box, and using all views (also referred to as visualizations and vizs) that intersect insertion box in the perpendicular intersection calculation, [0083] As shown in FIG. 7B, a new viz V5 is added to the vertical edge separating viz V1 and viz V2. Some embodiments determine the maximum number of visualizations intersected by a horizontal line, which is 2 in this instance. The horizontal edge separating V1 and V2 from V3 and V4 are used to form the insertion box. The affected views in this instance are V1 and V2. V5.width can be (V1.width+V2.width)/3 and V5.height can be the insertion bar height, according to the rules specified for inserting a new visualization into a shared edge. Upon determining the dimensions of the new visualization and the dimensions of the pre-existing visualizations, a new GUI including all of the modified visualizations may be rendered and displayed to the user of the visual analyzer application, as shown in FIG. 7B; thus in FIG. 7B when viz V1 is repositioned (based on repositioning the first user interface element) from FIG. 7A based on a set of rules 114 in FIG. 1 that determine a fixed dimension and a shared dimension of the new visualization for generating an updated layout of visualizations upon an insertion of a new visualization into a shared edge between visualizations V1 and V2 within the canvas layout (and using the rule-based user interface layout rearrangement) the viz V2 is also repositioned (repositioning a second user interface element of the set of user interface elements) wherein the viz V2 repositioned has the width of (V1.width+V2.width)/3 that is shared with the repositioned viz V1 (relative to the first user interface element) based on viz V2 sharing (associated with the second user interface element) the insertion edge selected with viz V1 and thus used to calculate the shared width dimension of the new visualization (based on a relative positioning characteristic)), 
wherein the second user interface element is located outside a border of the first user interface element (FIG. 7A and FIG. 7B [0083] viz V2 is located outside the borders of viz V1); and 
inserting, by the device, the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the set of elements ([0056] process 300 can be performed by one or more computing devices including a client device (by the device), [0081-0083] FIG. 7A and 7B illustrate the adjustment of visualizations upon insertion of a new visualization, viz V5 (inserting the new user interface element), into a shared edge of visualizations V1 and V2 (wherein insertion into the pre-existing GUI containing V1 and V2 of FIG. 7A equates to into the user interface in) and upon determining the dimensions of the new visualization and the dimensions of the pre-existing visualizations, e.g. calculating V5. Width to be (V1.width+V2.width)/3 (wherein determining the dimensions of the new visualization V5.width associated with shift of the V1 and V2 edges equates to a portion of the user interface vacated based on the repositioning of the set of elements)).

Regarding dependent claim 3, Dyar discloses the method of claim 1, further comprising: setting the new user interface element as a relative positioning element ([0083] As shown in FIG. 7B, a new viz V5 is added to the vertical edge separating viz V1 and viz V2. Some embodiments determine the maximum number of visualizations intersected by a horizontal line, which is 2 in this instance. The horizontal edge separating V1 and V2 from V3 and V4 are used to form the insertion box. The affected views in this instance are V1 and V2. V5.width can be (V1.width+V2.width)/3 and V5.height can be the insertion bar height, according to the rules specified for inserting a new visualization into a shared edge. Upon determining the dimensions of the new visualization and the dimensions of the pre-existing visualizations, a new GUI including all of the modified visualizations may be rendered and displayed to the user of the visual analyzer application, as shown in FIG. 7B; thus in FIG. 7B when a new viz V5 is added (further comprising setting the new user interface element) to the vertical edge separating viz V1 and viz V2, V5.width affects V1 and V2 width in the modified visualization (as a relative positioning element)).  

Regarding independent claim 8, claim 8 is a device claim that is substantially the same as the method of claim 1.  Therefore, claim 8 is rejected for the same reason as claim 1.  In addition, Dyar teaches a device, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to ([0159] As shown in FIG. 14, computer system 1400 (a device) includes various subsystems including a processing unit 1404 (and one or more processors) that communicates with a number of peripheral subsystem  via a bus subsystem 1402 (coupled to the one or more memories) including system memory 1410 (comprising one or more memories), [0162] processing units can execute instructions to provide various functionalities described (configured to)).

Regarding dependent claim 10, claim 10 is a device claim that is substantially the same as the method of claim 3.  Therefore, claim 10 is rejected for the same reason as claim 3.  

Regarding independent claim 15, claim 15 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 1.  Therefore, claim 15 is rejected for the same reason as claim 1.  In addition, Dyar teaches a non-transitory computer-readable medium storing a set of instructions ([0167] storage subsystem 1418 provides a tangible non-transitory computer-readable storage medium for storing the basic programming and data constructs that provide the functionality of some embodiments), the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to ([0167] software programs and instructions that when executed by processing subsystem 1404 provide the functionality described).

Regarding dependent claim 17, claim 17 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 3.  Therefore, claim 17 is rejected for the same reason as claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dyar, as applied in the rejection of claims 1, 8 and 15, in view of Reesman et al. (hereinafter Reesman), US 2012/0102392 A1.

Reesman was disclosed in an IDS dated 5/9/2022.

Regarding dependent claim 2, Dyar teaches all the elements of claim 1.
Dyar does not expressly teach further comprising: determining the relative positioning characteristic based on traversing a document object model (DOM) tree. 
However, Reesman teaches further comprising: determining a relative positioning characteristic based on traversing a document object model (DOM) tree ([0089-0090] The style information for an object in the DOM tree may be used by the browser 220 to determine the region that the object may occupy within the layout area of the structured document.  For example, the style information may indicate that the object should be displayed relative to the position of its parent object, or at an absolute position within the layout area of the structured document.  Since at least some of the style constraints require e.g. that parent blocks are laid out before the position of the child nodes can be calculated, the browser 220 may need to process the objects in the DOM tree multiple times in order to determine size and position of each object that is included in the layout information; thus – browser 200 processing the objects in the DOM tree multiple times (wherein browser 200 processing the object in the DOM tree multiple times equates to based on traversing a document object model (DOM) tree) to display objects within the layout area of a structured document such as style information indicating that the object should be displayed relative to the position of its parent (further comprising determining a relative positioning characteristic)).
Because Dyar and Reesman address the same issue of determining position characteristic of a web browser based user interface element layout relative another user interface element, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings further comprising: determining a relative positioning characteristic based on traversing a document object model (DOM) tree as suggested by Reesman into Dyar’s method, with a reasonable expectation of success, such that Dyar visual analyzer system presenting one or more visualizations to the user via a web browser on a device can be modified to traverse a DOM tree of the visual analyzer web application presenting the visualizations identifying that a V2 visualization should be displayed relative to the position V1 visualization, as suggested by Reesman, to teach further comprising: determining the relative positioning characteristic based on traversing a document object model (DOM) tree.  This modification would have been motivated by the desire to provide the user with an improved method for allowing the browser to process subsets of elements needing to be rendered (Reesman [0004-0005]).

Regarding dependent claim 9, claim 9 is a device claim that is substantially the same as the method of claim 2.  Therefore, claim 9 is rejected for the same reason as claim 2.  

Regarding dependent claim 16, claim 16 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 2.  Therefore, claim 16 is rejected for the same reason as claim 2.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dyar, as applied in the rejection of claims 1, 8 and 15, in view of Lewis et al. (hereinafter Lewis), US 6,785,866 B1, and further in view of DE WEVER et al. (hereinafter DEWEVER), US 2019/0096101 A1.

Regarding dependent claim 4, Dyar teaches the method of claim 1, further comprising: removing user interface elements ([0096] In some embodiments, the user may select to remove multiple visualizations at the same time (further comprising removing user interface elements)).
Dyar does not expressly teach filtering the set of user interface elements to determine a subset of user interface elements associated with a fixed positioning type of attribute.
However, Lewis teaches filtering a set of user interface elements to determine a subset of user interface elements associated with a fixed positioning type of attribute (11:37-46 The dialog layout process then attempts to satisfy each constraint in the order as sorted…For each constraint, three possible ranges of positions for each constrained element is calculated…First, the dialog layout process determines the range of positions that are available for the constrained elements if the elements in the container are moved, 12:29-32 Once the target position is selected, the elements of the container which were not involved in the constraint are re-laid out…Any constrained portion of an element in the container is treated as fixed in place; this suggests that a dialog layout processes (filtering) the set of dialog user interface elements (a set of user interface elements) to determine which are to be affected by constraints (to determine a subset of user interface elements) which treats the element as fixed in place (associated with a fixed positioning type of attribute) while elements of the container in the dialog which were not involved in the constraint are re-laid out).
Because Dyar and Lewis address the issue of user interface layout of user interface elements, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of filtering a set of user interface elements to determine a subset of user interface elements associated with a fixed positioning type of attribute as suggested by Lewis into Dyar’s method, with a reasonable expectation of success, such that Dyar’s layout method is modified to process visualizations by layout rule constraints that treats visualization affected by the constraint as fixed in place while those visualizations not involved in the constraint are re-laid out to teach further comprising: filtering the set of user interface elements to determine a subset of user interface elements associated with a fixed positioning type of attribute.  This modification would have been motivated by the desire to alleviate from manual layout processing that is time-consuming and thus costly. (Lewis 1:36-37).
Dyar and Lewis do not expressly teach removing user interface elements based on the filtering. 
However, DEWEVER teaches removing user interface elements based on filtering ([0081] the user initiates a filtering instruction via touch-screen display 51, where the instruction specifies male patients.  In response, the display module 45 may remove the UI elements associated with the female patients from the display; this suggests removing UI elements (removing user interface elements) from the displayed user interface in response to filtering instructions (based on filtering)).
Because Dyar, in view of Lewis, and DEWEVER address the issue of filtering user interface elements and removing user interface elements, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of removing user interface elements based on the filtering as suggested by DEWEVER into Dyar and Lewis’ method, with a reasonable expectation of success, such that Dyar and Lewis’ layout processing of the visualizations by layout rule constraints that treats visualization affected by the constraint as fixed in place is further modified trigger removal of visualizations based on layout rule constraints to teach further comprising: filtering the set of user interface elements to determine a subset of user interface elements associated with a fixed positioning type of attribute; and removing user interface elements based on the filtering.  This modification would have been motivated by the desire to enable data to be displayed in an efficient manner where there is a large number of classes within the input data (DEWEVER [0084]).

Regarding dependent claim 11, claim 11 is a device claim that is substantially the same as the method of claim 4.  Therefore, claim 11 is rejected for the same reason as claim 4.  

Regarding dependent claim 18, claim 18 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 4.  Therefore, claim 18 is rejected for the same reason as claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dyar, as applied in the rejection of claims 1, 8 and 15, in view of Colton et al. (hereinafter Colton), US 8,719,451 B1.

Regarding dependent claim 5, Dyar teaches all the elements of claim 1.
Dyar does not expressly teach further comprising: monitoring a document object model (DOM) associated with altering the set of user interface elements; and repositioning the set of user interface elements based on detecting an alteration to the DOM.
However, Colton teaches further comprising: monitoring a document object model (DOM) associated with altering a set of user interface elements (5:60-6:11 One aspect of the present invention is a method for on-the-fly post-processing of a Document Object Model of a web-page server-side. The method includes transmitting a request for a web-page from a client-side, with the web-page comprising a Document Object Model. The method includes retrieving the web-page at a server side. The method also includes analyzing the Document Object Model (further comprising monitoring a document object model DOM) of the web-page at the server-side. The method also includes identifying a plurality of elements of the Document Object Model of the web-page for manipulation (associated with altering). The method also includes manipulating the plurality of elements of the Document Object Model of the web-page (a set of user interface elements) to create a web-page with a manipulated Document Object Model. The method also includes transmitting the web-page with the manipulated Document Object Model to the client-side. The manipulating the plurality of elements of the Document Object Model of the Web-page step preferably is replacing the plurality of elements with a newer version of the element); and repositioning the set of user interface elements based on detecting an alteration to the DOM (6:16-19 The manipulating the plurality of elements of the Document Object Model of the web-page step alternatively includes repositioning at least one of the plurality of elements of the Document Object Model of the Web page, 6:51-56 means for manipulating the plurality of elements of the Document Object Model of the Web-page to create a Web-page with a manipulated Document Object Model, and means for transmitting the Web-page with the manipulated Document Object Model to the client-side over the network; this suggests the client-side receives the manipulated Document Object Model (detecting an alteration to the DOM) and processes to display a Web-page with the manipulated DOM and repositioning at least one of the plurality of elements of the web-page (and repositioning the set of user interface elements based on)).
Because Dyar and Colton address the issue of a web browser based user interface comprising a plurality of elements that are repositioned, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings further comprising: monitoring a document object model (DOM) associated with altering a set of user interface elements; and repositioning the set of user interface elements based on detecting an alteration to the DOM as suggested by Colton into Dyar’s method, with a reasonable expectation of success, such that Dyar’s method further comprises a server that analyzes the Document Object Model of the web page representing a visual analyzer application presenting one or more visualizations with an update request by a client and means for manipulating for repositioning the plurality of visualization elements of the Document Object Model of the Web-page based on layout rules to create a Web-page with a manipulated Document Object Model, and means for transmitting the Web-page with the manipulated Document Object Model to the client-side over the network to teach further comprising: monitoring a document object model (DOM) associated with altering the set of user interface elements; and repositioning the set of user interface elements based on detecting an alteration to the DOM.  This modification would have been motivated by the desire to provide on-the-fly manipulation of a document object model to offer complete interactions which are the hallmark of rich web sites and applications (Colton 5:10-13).

Regarding dependent claim 12, claim 12 is a device claim that is substantially the same as the method of claim 5.  Therefore, claim 12 is rejected for the same reason as claim 5.  

Regarding dependent claim 19, claim 19 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 5.  Therefore, claim 19 is rejected for the same reason as claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dyar, as applied in the rejection of claims 1, 8 and 15, in view of Abdukalykov et al. (hereinafter Abdukalykov), US 2014/0028730 A1.

Abdukalykov was disclosed in an IDS dated 5/9/2022.

Regarding dependent claim 6, Dyar teaches the method of claim 1, further comprising: translating one or more user interface elements, of the set of user interface elements, to vacate space in the user interface ([0083] As shown in FIG. 7B, a new viz V5 is added to the vertical edge separating viz V1 and viz V2. Some embodiments determine the maximum number of visualizations intersected by a horizontal line, which is 2 in this instance. The horizontal edge separating V1 and V2 from V3 and V4 are used to form the insertion box. The affected views in this instance are V1 and V2. V5.width can be (V1.width+V2.width)/3 and V5.height can be the insertion bar height, according to the rules specified for inserting a new visualization into a shared edge. Upon determining the dimensions of the new visualization and the dimensions of the pre-existing visualizations, a new GUI including all of the modified visualizations may be rendered and displayed to the user of the visual analyzer application, as shown in FIG. 7B, [0100] If there are multiple edges eligible for repositioning, some embodiments may pick an edge to move.  In some embodiments, the edge preference may be left, right, top, and bottom.  If left and right or top and bottom are both eligible, some embodiments may move both edges; thus in FIG. 7B the repositioned visualizations V1 and V2 compared with FIG. 7A suggests that repositioning of V1 involved moving visualization V1’s right edge (further comprising translating one) and repositioning of V2 involved moving visualization V2’s left edge (or more user interface elements) resulting in visualization V1 and V2’s (of the set of user interface elements) width updated to (V1.width+V2.width)/3 and vacating space for V5.width in the new GUI (to vacate space in the user interface)).
Dyar does not expressly teach storing information identifying which of the one or more user interface elements was translated.
However, Abdukalykov teaches storing information identifying which of one or more user interface elements was translated ([0023] Activating the toggle switch when detailed boxes are displayed may remove all detail boxes 223, 225, and 227 from the GUI 200.  In addition, the BO visual representations 222, 224, and 226 may be repositioned on GUI 200 to better utilize the space realized from not displaying the detailed boxes 223, 225, and 227.  Activating the toggle switch when the display boxes 223, 225, and 227 are not displayed may re-display the detail boxes 223, 225, and 227 again, [0029] In an embodiment, prior to drawing/rendering each BO visual representation on GUI 300 the origin and dimensions of each BO representation and corresponding detail boxes may be determined.  In an embodiment, information needed for the placement of the BO visual representation/detail box may be retrieved from the cache 400; this suggest that a cache 400 stores the dimensions (storing information identifying) of the business object BO representations (which of one or more user interface elements) that were repositioned (was translated) to vacate space to re-display detail boxes based on activation of toggle switch).
Because Dyar and Abdukalykov address the issue of a repositioning visual elements on a GUI to vacate space, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of storing information identifying which of one or more user interface elements was translated as suggested by Abdukalykov into Dyar’s method, with a reasonable expectation of success, such that Dyar’s method further comprises a cache that stores the dimension information of visualizations V1 and V2 as their edges are moved to vacate space in the new GUI for V5 visualization to teach further comprising: translating one or more user interface elements, of the set of user interface elements, to vacate space in the user interface; and storing information identifying which of the one or more user interface elements was translated.  This modification would have been motivated by the desire to systems to efficiently display information about business object BOs (Abdukalykov [0001], [0008]).

Regarding dependent claim 13, claim 13 is a device claim that is substantially the same as the method of claim 6.  Therefore, claim 13 is rejected for the same reason as claim 6.  

Regarding dependent claim 20, claim 20 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 6.  Therefore, claim 20 is rejected for the same reason as claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dyar, as applied in the rejection of claims 1 and 8, in view of Selig, US 2008/0184159 A1.

Selig was disclosed in an IDS dated 5/9/2022.

Regarding dependent claim 7, Dyar teaches all the elements of claim 1. 
Dyar does not expressly teach wherein the data identifying a new user interface element is associated with a browser extension.
However, Selig teaches wherein the a data identifying a new user interface element is associated with a browser extension (FIG. 7 and FIG. 8 [0042-0044] The toolbar/sidebar browser extension may also control browser window 700 to display sidebar 720 as part of an existing browser window including display area 730 as illustrated in FIG. 7, FIG. 8 shows embedded toolbar 810 without a sidebar wherein a sidebar may be available and may be opened and/or closed without affecting toolbar 810 and facilitate selectively providing additional display real estate for display area 830.  A user may select a “hidden” state that controls whether a toolbar, sidebar and/or chrome will be displayed on a browser window.  This state along with the other modes, may be selected using a mode access point that may be a UI element and the browser extension can employ the stored mode; thus – a user can select a UI element (wherein a data identifying) to control a “hidden” state mode employed by a sidebar browser extension (wherein employed by a sidebar browser extension affecting an existing browser window 700 equates to is associated with a browser extension) controlling the sidebar 720 (a new user interface element) to be opened and displayed reducing display real estate in the display area 730 of an existing browser window 700).  
Because Dyar and Selig address the issue of inserting a new displayed element into a displayed web browser, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein a data identifying a new user interface element is associated with a browser extension as suggested by Selig into Dyar’s method, with a reasonable expectation of success, such that Dyar’s user operation inserting a new visualization V5 can be facilitated by a browser extension associated with a web browser application as suggested by Selig to teach wherein the data identifying a new user interface element is associated with a browser extension.  This modification would have been motivated by the desire to provide the user with a more optimal experience for some enterprise applications with respect to how, when and where content in toolbars and/or sidebars are displayed and/or arranged (Selig [0003]).

Regarding claim 14, claim 14 is a device claim that is substantially the same as the method of claim 7.  Therefore, claim 14 is rejected for the same reason as claim 4.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hays et al., US 2008/0282188 A1 (Nov. 31, 2008) (Abstract Resizing and/or repositioning a target object related by containment to one or more related object laid out on a computer user interface. Original sizes and/or positions of the related objects to the target object resized and/or repositioned are stored. During the resize and/or reposition operation of the target object, an impact on a related object is calculated based upon a change from the stored original sizes and/or positions of the related object).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
                                                                                                                                                                                                  /JENNIFER N WELCH/ Supervisory Patent Examiner, Art Unit 2143